DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on April 28, 2021. 
Claims 1-2, 4-11, 15-17, 19-20, and the specification have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on April 28, 2021 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to LU combined with HSU teaches the newly added limitations as shown in the rejections below. 

Drawings
The drawings are objected to because the partially dotted lines and text in FIG. 7 make the figures difficult to read, which will further deteriorate upon reproduction (see 37 CFR 1.84).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the claim recites the limitation “the metadata” in lines 3-4, where it is unclear whether the limitation is referring to “metadata for the cloud tier” in  for the cloud tier.”
The claim also recites the limitation “the metadata corresponding to the recipes” in second last line. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “[[the ]]metadata corresponding to the recipes.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 15-16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/395,984 in view of HSU (Pub No.: US 2017/0169233 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because for the reasons as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Co-pending Application          		Instant Application	 

wherein the identified containers contain compression regions; determining which of the compression regions are dead compression regions and which of the compression regions are live compression regions;
generating recipes that identify locations of the live compression regions in the identified containers; 
sending the recipes to a microservice operating in the cloud; 
and performing the recipes by the microservice, wherein the microservice copies the live compression regions to new containers, without performing encryption or decryption operations, from the identified containers and then deletes the identified containers.



15. A non-transitory computer readable medium comprising computer executable instructions that, when executed perform a garbage collection operation in a cloud tier of data in a cloud associated with a computing system that also has a local tier of data, the method comprising:

wherein the metadata is stored in the local tier, 
wherein the identified containers contain compression regions that include dead compression regions and live compression regions, wherein all segments contained in the dead compression regions are not referenced by any objects or files stored in the computing system;
generating recipes that identify locations of the live compression regions in the identified containers, the live compression regions including at least some live segments;
sending the recipes to a microservice operating in the cloud; and
performing the recipes by the microservice to clean the cloud tier of data, wherein the microservice copies the live compression regions to new containers from the identified containers and then deletes the identified containers. 

wherein the identified containers contain regions, wherein some of the regions include both dead segments and live segments; 
generating recipes that identify locations of the live segments in the identified regions of the identified containers; 
writing the recipes to a specified location in the cloud storage; and detecting an event that the recipes have been written to the specified locations; invoking functions associated with the detected event; 
and performing the recipes by the functions, wherein the functions copy the live segments to new regions in the new containers from the identified containers, and then delete the identified containers.

15. A non-transitory computer readable medium comprising computer executable instructions that, when executed perform a garbage collection operation in a cloud tier of data associated with a computing system that also has a local tier of data, the cloud tier including cloud storage, the method comprising:

wherein the identified containers contain regions, 
wherein some of the regions include both dead segments and live segments,
wherein the dead segments are not referenced by any objects or files stored in the computing system;
generating recipes that identify locations of the live segments in the identified regions of the identified containers;
writing the recipes to a specified location in the cloud storage;
detecting an event that the recipes have been written to the specified locations;
invoking functions associated with the detected event; and
performing the recipes by the functions to clean the identified containers, 
wherein the functions copy the live segments to new regions in new containers from the identified containers and then delete the identified containers.





16. The non-transitory computer readable medium of claim 15, wherein each of the recipes identifies at least an existing container, a location of a live compression region, a size of the live compression region, and a destination container for storing the live compression region.


16. The non-transitory computer readable medium of claim 15, wherein the regions comprise compression regions, wherein each of the recipes identifies at least an existing container, a location of the compression region, a size of the live compression region, and a destination container for storing the live segments, wherein the live segments are stored in a new compression region in the destination container.

17. The non-transitory computer readable medium of claim 15, wherein the recipes are distributed to a plurality of microservice instances such that cloud tier of data is cleaned in parallel.
3. The method of claim 1, wherein the recipes are performed by a plurality of the functions such that cloud tier of data is cleaned in parallel.
4. The method of claim 1, further comprising updating the metadata to reflect the locations of the live compression regions in the new containers stored in the cloud tier after performing the recipes.

18. The non-transitory computer readable medium of claim 15, further comprising updating the metadata to reflect the cloud tier of data after performing the recipes.
4. The method of claim 1, further comprising updating the metadata to reflect the locations of the new regions in the new containers stored in the cloud tier after performing the recipes.

5. The method of claim 1, further comprising identifying metadata of L0 and Lp containers stored in the cloud storage from the metadata for the cloud tier, the metadata of the L0 and Lp containers including fingerprints of segments in the L0 and Lp containers.
6. The method of claim 5, further comprising performing a lookup to identify live compression regions and dead compression regions of the Lp containers.
6. The method of claim 5, further comprising performing a lookup to identify live segments and dead segments of the Lp containers.
7. The method of claim 6, further comprising generating the recipes that allow the live compression regions from the Lp containers to be copied into new LP containers.
7. The method of claim 6, further comprising generating the recipes that allow the live segments from the Lp containers to be copied into new LP containers.
8. The method of claim 7, further comprising writing the new Lp containers locally and to the cloud.
8. The method of claim 7, further comprising writing the new Lp containers locally and to the cloud tier.
9. The method of claim 8, further comprising copying metadata of the new Lp containers to a new CMETA container, wherein the new CMETA container is written locally and to the cloud.
9. The method of claim 8, further comprising copying metadata of the new Lp containers to a new CMETA container, wherein the new CMETA container is written locally and to the cloud tier.
10. The method of claim 1, further comprising iterating metadata sections of local CMETA containers to identify live compression regions of L0 containers.
11. The method of claim 10, further comprising forming the recipes based on the local CMETA containers.
12. The method of claim 11, further comprising copying metadata 
13. The method of claim 12, further comprising deleting the Lp, L0 and CMETA containers from which live compression regions were copied forward to reclaim space in the cloud.

forming the recipes based on the local CMETA containers;

copying metadata corresponding to the recipes into a new CMETA 

and deleting the Lp, L0 and CMETA containers from which live regions were copied forward to reclaim space in the cloud storage.

11. The method of claim 1, wherein the live segments are copied forward without regard to format, compression status, or encryption status.
19. The non-transitory computer readable medium of claim 15, wherein the live segments are copied forward without regard to format, compression status, or encryption status.
19. The non-transitory computer readable medium of claim 17, further comprising:
identifying, from the metadata, metadata of L0 and Lp containers stored in the cloud, the metadata of the L0 and Lp containers stored in the cloud including fingerprints of
segments in the L0 and Lp containers;
performing a lookup to identify live regions and dead regions of the Lp containers;
generating the recipes that allow the live regions from the Lp containers to be copied into new LP containers;
writing the new Lp containers locally and to the cloud; and
copying metadata of the new Lp containers to a new CMETA container, 
20. The method of claim 19, further comprising: 
iterating metadata sections of local CMETA containers to identify live compression regions of L0 containers;
forming the recipes based on the local CMETA containers; and
copying metadata corresponding to the recipes into a new CMETA container locally and replicating the new CMETA container to the cloud.

identifying metadata of L0 and Lp containers stored in the cloud storage from the metadata, the metadata of the L0 and Lp containers including fingerprints of segments in the L0 and Lp containers; performing a lookup to identify live segments and dead segments of the Lp containers;
generating the recipes that allow the live segments from the Lp containers to be copied into new LP containers; writing the new Lp containers locally and to the cloud storage;
copying metadata of the new Lp containers to a new CMETA container,

iterating metadata sections of local CMETA containers to identify live compression regions of L0 containers;
forming the recipes based on the local CMETA containers; 
and copying the metadata corresponding to the recipes into a new CMETA container locally and replicating the new CMETA container to the cloud storage.


Regarding claim 1, Application 16/395,984 does not appear to explicitly claim writing the recipes to a specified location in the cloud; and detecting an event that the recipes have been written to the specified locations; invoking functions associated with the detected event. 
However, HSU teaches the limitation (HSU [0081] teaches task workers (i.e. functions) represent processes or threads, which may run on specific storage nodes within the storage pool, where the job controller delegates different space reclamation tasks (i.e. recipes) related to clumps stored within their corresponding storage node to the task workers located on specific storage nodes; [0084] also teaches each of the task workers receives a subset of container IDs and iterates through each container and performs copy-forward operations on the live clumps within each container to new containers, where the task workers receive tasks related to clumps stored within their corresponding storage node, and a subset of container IDs from which live clumps are 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of effective filing of the invention, having the teachings of Application 16/395,984 and HSU before them, to include HSU’s task workers performing mark-and-sweep and copy-forward operation in Application 16/395,984’s garbage collection in the cloud. One would have been motivated to make such a combination in order to perform reclamation more efficiently by executing the tasks in parallel as taught by HSU ([0081]).
Under similar rationale, claim 15 of the instant application and claim 15 of the copending application 16/395,984 in view of HSU are directed to the same subject matter despite slight variations of the language.
Furthermore, as shown above, dependent claims 2-11, 16, and 19-20 of the instant application and dependent claims 2-14 and 16-20 of the copending application 16/395,984 are directed to the same subject matter despite slight variations of the language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LU (Patent No.: US 9,411,815 B1), hereafter LU, in view of HSU (Pub No.: US 2017/0169233 A1), hereafter HSU.
Regarding claim 1, LU teaches:
In a computing system that provides an active tier of data and a cloud tier of data, a method for performing a garbage collection operation in the cloud tier that includes a cloud storage (LU C14:L24-32 teach performing maintenance routine such as garbage collection of a deduplicated storage system, which includes active storage tier and archive storage tier; see also HSU FIG. 1 for cache 113 (i.e. active tier) in the host and storage pool 300 (i.e. cloud tier) on the network (see [0027-0028]), where [0081] teaches performing space reclamation of clumps stored within the storage nodes of the storage pool; see also [0082]),
the method comprising: processing metadata for the cloud tier by a garbage collection engine to identify containers to be cleaned in the cloud storage (LU C14:L24-32 teach data chunks may be reorganized within the same or different storage area such as a compression region or a container as part of garbage collection operations, where C18:L3-18 teach garbage collection reclaiming unused space by copying forward live chunks and grouping them based on similarity, identifying similar containers and grouping those live chunks),
wherein the identified containers contain regions, wherein some of the regions include both dead segments and live segments (see LU FIG. 9 for 
LU does not appear to explicitly teach generating recipes that identify locations of the live segments in the identified regions of the identified containers; writing the recipes to a specified location in the cloud storage; and detecting an event that the recipes have been written to the specified locations; invoking functions associated with the detected event; and performing the recipes by the functions, wherein the functions copy the live segments to new regions in the new containers from the identified containers, and then delete the identified containers. 
However, LU in view of HSU teaches generating recipes that identify locations of the live segments in the identified regions of the identified containers (HSU [0081] teaches task workers (i.e. functions) represent processes or threads, which may run on specific storage nodes within the storage pool, where task workers located on specific storage nodes receive tasks (i.e. recipes) related to clumps stored within their corresponding storage node; [0083] teaches techniques of mark-and-sweep and copy-forward to identify and move live clumps (i.e. live regions) to new containers by (a) identifying the objects that are currently live (i.e. live segments), (b) marking the clumps that store data for those objects as live, and then (c) freeing up all clumps that are not marked as live, where 
writing the recipes to a specified location in the cloud storage (HSU [0081] teaches task workers run on specific storage nodes within the storage pool (i.e. cloud), where the job controller delegates different space reclamation tasks (i.e. recipes) related to clumps stored within their corresponding storage node to the task workers located on specific storage nodes; [0084] also teaches each of the task workers receives a subset of container IDs and iterates through each container and performs copy-forward operations on the live clumps within each container to new containers);
and detecting an event that the recipes have been written to the specified locations
invoking functions associated with the detected event (see HSU [0081] & [0083-0084] above for task workers (i.e. functions), which represent processes or threads running on specific storage nodes, being delegated space reclamation tasks, which are performed after receiving the tasks);
and performing the recipes by the functions, wherein the functions copy the live segments to new regions in the new containers from the identified containers (see HSU [0081] & [0084] above, where the task workers iterating through each container and performs copy-forward operations on the live clumps; [0086] also teaches new clumps are generated for the encrypted CBlocks and the new clumps are stored within the new containers as part of the copy-forward process),
and then delete the identified containers (see LU C14:L15-32 for reorganizing containers as part of a maintenance routine such as garbage collection, where HSU [0080] teaches space reclamation, where storage regions occupied by dead clumps are reclaimed so that the clumps may be reused to store new live data; [0083] also teaches freeing up all clumps that are not marked as live).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU and HSU before them, to include HSU’s encrypting data using space reclamation in LU’s deduplicated storage system. One would have been motivated to make such a combination in order to protect sensitive information by providing an efficient approach to 
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HSU also teaches A non-transitory computer readable medium comprising computer executable instructions (see HSU [0092], [0096], and claim 12).
Regarding claim 2, LU in view of HSU teaches the elements of claim 1 as outlined above. LU in view of HSU also teaches: 
wherein the regions comprise compression regions (see HSU [0066] & FIG. 6 for CBlocks, which are compressed),
wherein each recipe identifies at least a container, a location of a compression region in the container, a size of the compression region, and a destination container for storing the live segments, wherein the live segments are stored in a new compression region in the destination container (see HSU [0081] as taught above in reference to claim 1 for space reclamation tasks related to clumps, where [0080] teaches space reclamation, where storage regions occupied by dead clumps are reclaimed so that the clumps may be reused to store new live data, where live clumps within an existing container are copied to a new container so that the previous container, which may have included both live and dead clumps can be made available for reuse as a copy-forward operation; see also [0083] as taught above in reference to claim 1 for determining 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, LU in view of HSU teaches the elements of claim 1 as outlined above. LU in view of HSU also teaches: 
wherein the recipes are performed by a plurality of the functions such that cloud tier of data is cleaned in parallel (HSU [0081] teaches the job controller delegating different space reclamation tasks to one or more task workers (i.e. functions), which may run in parallel, implemented on specific storage nodes within the storage pool 130 (i.e. cloud tier), where task workers receive tasks related to clumps stored within their corresponding storage node). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 4, LU in view of HSU teaches the elements of claim 1 as outlined above. LU in view of HSU also teaches: 
updating the metadata to reflect the locations of the new regions in the new containers stored in the cloud tier after performing the recipes (HSU [0080] teaches object O is updated, and the updated version of object O written out to clumps X, Y, and Z, where in response to the update, the metadata that maps object O to clumps A, B, and C is deleted and metadata that maps object O to clumps X, Y, and Z is created as live clumps within an existing container are copied to a new container, where live clumps consist of CBlocks (see FIG. 6 CBlocks 621-624)). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 4.
Regarding claim 5, LU in view of HSU teaches the elements of claim 1 as outlined above. LU in view of HSU also teaches: 
identifying metadata of L0 and Lp containers stored in the cloud storage from the metadata for the cloud tier, the metadata of the L0 and Lp containers including fingerprints of segments in the L0 and Lp containers
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 6, LU in view of HSU teaches the elements of claim 5 as outlined above. LU in view of HSU also teaches: 
performing a lookup to identify live segments and dead segments of the Lp containers (see HSU [0083] as taught above in reference to claim 1). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 6.
Regarding claim 7, LU in view of HSU teaches the elements of claim 6 as outlined above. LU in view of HSU also teaches: 
generating the recipes that allow the live segments from the Lp containers to be copied into new LP containers (see HSU [0083-0084] as taught above in reference to claim 1). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 8, LU in view of HSU teaches the elements of claim 7 as outlined above. LU in view of HSU also teaches: 
writing the new Lp containers locally and to the cloud tier (HSU [0057] teaches block data being written to the storage pool and then also added to the cache, where [0083-0084] teach copy-forward operation). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 8.
Regarding claim 9, LU in view of HSU teaches the elements of claim 8 as outlined above. LU in view of HSU also teaches: 
copying metadata of the new Lp containers to a new CMETA container, wherein the new CMETA container is written locally and to the cloud tier (HSU [0071] teaches deduplication may be performed during a space reclamation job (see [0080-0084] as taught above in reference to claim 1 for copy-forward operation to new containers), where deduplication is performed by comparing the fingerprints (i.e. metadata) of the generated clumps to fingerprints stored, and if the clump is not currently stored, then storing the clump; [0057] teaches if the block’s fingerprint is not found in host cache or the global fingerprint index 521, the fingerprints for the block are added to the global fingerprint index 521, where [0043] teaches fingerprints of the blocks are stored in cache 113, and [0050] teaches the fingerprint index 521 can be stored in the host or in the controller of the node in the storage pool).
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 9.
Regarding claim 10, LU in view of HSU teaches the elements of claim 1 as outlined above. LU in view of HSU also teaches: 
iterating metadata sections of local CMETA containers to identify the live regions of L0 containers (see HSU [0083] as taught above in reference to claim 1 for determining containers that contain the identified live clumps using the fingerprint index 521, where [0084] teaches the task workers 
forming the recipes based on the local CMETA containers (see HSU [0083] as taught above in reference to claim 1 for mark-and-sweep and copy-forward technique using the fingerprint index 521);
copying the metadata corresponding to the recipes into a new CMETA container locally and replicating the new CMETA container to the cloud tier (see HSU [0043], [0050], [0057], [0071] as taught above in reference to claim 9);
and deleting the Lp, L0 and CMETA containers from which live regions were copied forward to reclaim space in the cloud storage (HSU [0080] teaches reclaiming storage regions occupied by dead clumps, so that the clumps may be reused to store new live data, and live clumps within an existing container are copied to a new container, so that the previous container can be made available for reuse as a copy-forward operation; see [0057] & [0071] as taught above in reference to claim 9, where deduplication is performed during a space reclamation job and fingerprint index 521 is updated).
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 11
wherein the live segments are copied forward without regard to format, compression status, or encryption status (see HSU [0082] for performing space reclamation on encrypted clumps, and [0085-0086] for performing copy-forward of blocks that are encrypted). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 11.
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 11 and is rejected for similar reasons as claim 11 using similar teachings and rationale.
Regarding claim 20, LU in view of HSU teaches the elements of claim 15 as outlined above. LU in view of HSU also teaches:
identifying metadata of L0 and Lp containers stored in the cloud storage from the metadata, the metadata of the L0 and Lp containers including fingerprints of segments in the L0 and Lp containers (see HSU [0083] as taught above in reference to claim 5);
performing a lookup to identify live segments and dead segments of the Lp containers (see HSU [0083] as taught above in reference to claim 6);
generating the recipes that allow the live segments from the Lp containers to be copied into new LP containers (see HSU [0083-0084] as taught above in reference to claim 7);
writing the new Lp containers locally and to the cloud storage
copying metadata of the new Lp containers to a new CMETA container, wherein the new CMETA container is written locally and to the cloud storage (see HSU [0043], [0050], [0057], and [0071] as taught above in reference to claim 9);
iterating metadata sections of local CMETA containers to identify live compression regions of L0 containers (see HSU [0083-0084] as taught above in reference to claim 10);
forming the recipes based on the local CMETA containers (see HSU [0083] as taught above in reference to claim 10); 
and copying the metadata corresponding to the recipes into a new CMETA container locally and replicating the new CMETA container to the cloud storage (see HSU [0043], [0050], [0057], and [0071] as taught above in reference to claim 10).
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 20.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LU in view of HSU as applied to claims 1 and 15 above, and further in view of KUNO (Pub. No.: US 2013/0191626 A1), hereafter KUNO.
Regarding claim 12, LU in view of HSU teaches the elements of claim 1 as outlined above. LU in view of HSU does not appear to explicitly teach:
wherein the specified location comprises a URL of the cloud storage
However, KUNO teaches the limitation (KUNO [0031] teaches recording data to the cloud storage, where [0032] teaches the URL of the cloud storage is used as the address of the data stored in the cloud storage).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LU, HSU, and KUNO before them, to modify LU and HSU’s distributed virtual array system storing data on the cloud using a URL as taught by KUNO. Using the known technique of using URL of the cloud storage to provide the predictable result of indicating the address of the stored data in the cloud in LU and HSU would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that LU and HSU was ready for improvement to incorporate the use of URL of the cloud storage as taught by KUNO.
Regarding claim 17, the claim recites similar limitation as corresponding claim 12 and is rejected for similar reasons as claim 12 using similar teachings and rationale.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LU in view of HSU as applied to claims 1 and 15 above, and further in view of McVAY (Pub. No.: US 2018/0196743 A1), hereafter McVAY, and LIN (Pub. No.: US 2015/0356110 A1), hereafter LIN.
Regarding claim 13
polling the cloud storage for a poll file written by the functions, wherein the poll file allows the data protection system to validate the recipes performed by the functions.
However, LU in view of HSU and McVAY teaches polling the cloud storage for a poll status written by the functions, wherein the poll status allows the data protection system to validate the recipes performed by the functions (McVAY claim 8 and [0037] teach polling a completion status indicating whether the garbage collection operation completed successfully, where HSU [0081] & [0084] teach task workers (i.e. functions) are delegated space reclamation tasks (i.e. recipes), performing copy-forward operations on the live clumps within each container to new containers).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, HSU, and McVAY before them, to include McVAY’s completion status of garbage collection operation in LU and HSU’s distributed virtual array system using task workers to perform garbage collection. One would have been motivated to make such a combination in order to improve the overall efficiency of the system by providing an indication when the requested garbage collection operation has been completed.
LU in view of HSU and McVAY does not appear to explicitly teach a poll file
However, LIN teaches the limitation (LIN [0142] teaches polling the file to detect and propagate any changed status to users as quickly as possible).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, HSU, McVAY, and LIN before them, to include LIN’s file polling in LU, HSU, and McVAY’s distributed virtual array system using task workers to perform garbage collection. One would have been motivated to make such a combination in order to further improve the efficiency of the system by detecting and propagating any changed status as quickly as possible as taught by LIN ([0142]).
Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, HSU, and McVAY (directed to distributed storage system) and LIN (similarly directed to a distributed cloud storage system) before them, to have substituted the polling of a completion status of LU, HSU, and McVAY for the polling of file of LIN. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, e.g. polling a file to determine whether the garbage collection operation completed successfully.
Regarding claim 18, the claim recites similar limitation as corresponding claim 13 and is rejected for similar reasons as claim 13 using similar teachings and rationale.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LU in view of HSU, McVAY, and LIN as applied to claim 13 above, and further in view of SEMERDZHIEV (Pub. No.: US 2005/0256864 A1), hereafter SEMERDZHIEV.
Regarding claim 14, LU in view of HSU, McVAY, and LIN teaches the elements of claim 13 as outlined above. LU in view of HSU, McVAY, and LIN does not appear to explicitly teach: 
wherein the poll file comprises a checksum that is compared to a locally stored checksum.
However, SEMERDZHIEV teaches the limitation (SEMERDZHIEV [0050-0051] teach a file is stored locally and another file is stored on a remote node, where a checksum of the file is individually computed and verified against the checksum stored in the version file).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, HSU, McVAY, LIN, and SEMERDZHIEV before them, to include SEMERDZHIEV’s verifying checksums of files stored on remote nodes on a network in LU, HSU, McVAY, and LIN’s distributed virtual array system. One would have been motivated to make such a combination in order to ensure the files have not become corrupted, particularly if the files were retrieved from a remote node across a network as taught by SEMERDZHIEV ([0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WALLACE (Patent No.: US 10,235,285 B1) – “METHOD AND SYSTEM FOR DISTRIBUTED GARBAGE COLLECTION OF DEDUPLICATED DATASETS” relates to using recipes to perform garbage collection of deduplicated datasets.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is .  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138